                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00654-FDW-DSC


               CHEYENNE JONES et al.,                          )
                                                               )
                                  Plaintiffs,                  )
                                                               )
               v.                                              )                    ORDER
                                                               )
               BOARD OF DIRECTORS OF COCA-                     )
               COLA CONSOLIDATED INC. et al.,                  )
                                                               )
                                Defendants.                    )



                       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Alec J. Berin, James C. Shah, James E. Miller, Kolin C. Tang, Laurie Rubinow

              and Michael P. Ols]” (documents ##29-34) filed May 19, 2021. For the reasons set forth therein,

              the Motions will be granted.


                       All counsel are advised that local counsel must sign all documents submitted to the Court

              and as such are accountable for the substance of such submissions under Rule 11 of the Federal

              Rules of Civil Procedure.


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Frank D. Whitney.


                       SO ORDERED.


Signed: May 19, 2021
